Title: To Thomas Jefferson from Brissot de Warville, with Enclosure, 3 January 1787
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas




Monsieur
Chancellerie d’orléans ce 3 Janvier lan 1787.

J’ai L’honneur de Vous adresser ci Joint Les questions sur les fonds publics des Etats unis dont je Vous ai parlé. Vous m’avés fait esperer, ainsi que M. decrevecoeur, que Vous pourriés en Vous adressant au treasury Board du Congrès nous procurer une reponse complete et exacte sur tous Les points.
Cette reponse est singulierement importante pour fonder le credit des Etats unis, et Je ne doute point que mon digne ami Claviere avec son ami d’Amsterdam ne parviennent à Leur etablir un grand credit, quand une fois, ils auront des Lumieres sufisantes sur leur situation.
Vous Voudrés donc bien, Monsieur, Mettre ces questions au Nombre de Vos depeches prochaines et me faire parvenir ou à M. Claviere La reponse aussitot qu’elle sera dans vos mains.

J’ai Communiqué à M. Le Marquis du Crest Le resultat de La derniere conversation que J’ai eu l’honneur d’avoir avec Vous. La reponse de M. de Vne L’effraie point, et Il est Convenu qu’après avoir eu L’honneur de Vous faire une Visite ainsi qu’à Monsr. Le Marquis De la fayette, il concerteroit un rendès vous, avec vous et avec lui, pour determiner La Marche à prendre. En atendant ce moment je m’ocupe du memoire à presenter aux Ministres.
Puisque Je viens de Nommer M. Le Mis. de la fayette, Voulés Vous bien me permettre de me feliciter avec vous et avec tous Les amis du bien public de sa Nomination pour L’assemblée prochaine. Je ne sais pas à qui elle fait plus d’honneur, ou aux ministres ou à Lui; mais Je sais à qui ce choix fera du bien. C’est au peuple.
Aussitôt que J’aurai un Moment de Libre, Je m’empresserai de vous porter Les plans que Je vous ai promis.
Je suis avec respect Monsieur Votre très humble et très obeissant serviteur,

Brissot de Warville



Enclosure
Questions Sur Les fonds Publics des Etats unis
On Suppose que le Congrès des Etats unis d’Amérique met quelqu’importance à leur établir un bon Credit en Europe. Ils ne peuvent y trouver que de grands avantages. La grande affaire des Américains est sans contredit les déffrichemens, et ces déffrichemens demandent toujours plus de Numeraire parce qu’ils le répandent sur une plus grande étendue de Païs. Il sera donc avantageux aux Americains de donner à leurs papiers un tel credit qu’il puisse se placer dans les Etats de l’Europe, où l’argent est très abondant, et dans ceux où le Commerce peut les admettre; car ces papiers pourroient venir chercher l’argent Européen de plusieurs manieres, soit directement et par voye d’emprunt, soit indirectement, et en retour de fournitures Europeennes lorsque les productions Americaines ne suffiroient pas au moment même pour les payer.
La constitution Republicaine est, de toutes, celle qui favorise le mieux un Crédit public; et sous ce point de vue les Etats unis ont droit au Crédit le plus étendu puisqu’il s’apuie sur un sol immense fertilisé par la liberté.
Mais dans ce moment, soit par la malice de leurs ennemis, soit par les difficultés qui s’élèvent entr’eux sur leurs dettes et leurs régulations intérieures, on ne peut pas encore faire naître en Europe en faveur des Americains une confiance générale. Une infinité de faits, vrais ou faux, ou mal representés, donnent des ombrages perpétuels, et font croire à beaucoup de gens que les Américains eux mêmes ne sont pas encore persuadés de l’importance de leur credit au dehors, ou ne connoissent pas toute l’étendue des égards dus aux maximes que fondent et maintiennent le Credit public.

Il seroit donc très nécéssaire d’avoir, tant de la part du congrès que de la chambre de la Trésorerie, toutes les instructions nécessaires pour se former des Idées justes sur l’état présent des dettes Americaines intérieures et extérieures; sur la maniere dont elles sont considérées en général et en particulier, par la réunion des Etats, et par chacun d’eux individuellement, et pour juger s’il y a des dettes dont le remboursement soit considéré sous des degrés differens de certitude.
Les fonds (Stocks) Americains se divisent en effets continentaux, et effets particuliers à chaque Etat.

On desire Sur les premiers d’avoir
Leur Liste.
Leur Origine.
Le Capital.
La forme.
Le terme de remboursement s’il y en a.
Par qui il est payé.
Quand, Comment, ou?
Quels sont ceux qui ont cours dans le Commerce?
S’il y en a qui soyent reçus aux payemens des taxes, ou qui servent à ce payement?
Est-il dû des arrerages et en quelle quantité?
Sur quel Objet chaque emprunt ou fond continental est-il hypothequé?

Les mêmes questions sont à repondre sur les fonds particuliers à chaque état; et s’il y en a de ceux ci qui soient reçus dans tous les Etats, on desire d’en avoir la liste; comme aussi de connoitre ceux qui n’y sont pas reçus et qu’elle en est la raison?
On desireroit aussi d’avoir la liste des prix auxquels tous les differens effets Américains se négocient actuellement, et la distinction de ceux dont le rembours prochain est le plus probable.
Enfin, cette question regarde plus particulierement le Congrès.
On demande quel intérest le Congrès accorderoit à des particuliers qui lui preteroient de l’argent, à la condition de n’en pouvoir être remboursé qu’en fonds de terres appartenantes au Congrès, et dans le cours d’un certain nombre d’années, que le Congrès designeroit, et qui ne devroit pas être trop court.
Si de pareils emprunts pouvoient avoir lieu, ils exigeroient la determination d’une certaine étendue de terres avantageusement situées pour le commerce et la culture, lesquelles seroient reservées pour acquitter ces emprunts, en déterminant d’avance la maniere dont les porteurs de ces effets pourroient en prendre possession.
Si une telle idée peut s’apliquer à un Plan quelconque, d’une exécution sure et facile, et qu’il soit possible de lui donner une forme séduisante pour ceux qui cherchent à varier l’employ de leur argent, il ne seroit pas impossible que cette maniere d’emprunter ne reussit en Europe, surtout si le produit de tels emprunts servoit à aquitter des parties de dettes etrangères, parce qu’alors ils donneroient lieu à des traités entre des particuliers et les Etats même à qui le Congrès a des avances à rembourser.
Mais il faudroit que les Plans de tels Emprunts arrivassent en Europe avec des pleins pouvoirs aux Ambassadeurs du Congrès de traiter, et  meme de pouvoir admettre certaines modifications, et y engager le Congrès, s’il s’en presentoit de convenables aux préteurs, sans être nuisibles aux interest des Etats unis.

